Supreme Court
OF
NEvaDA

HO PUhT A BRE

IN THE SUPREME COURT OF THE STATE OF NEVADA

SHAWN TOSH HARTZELL, No. 84820
Appellant,

THE STATE OF NEVADA. F L. tt 2
Respondent. SEP 26 2022

 

ORDER DISMISSING APPEAL

This is an appeal from a judgment of conviction. Tenth Judicial
District Court, Churchill County; Thomas L. Stockard, Judge.

Deputy Attorney General Jaimie Stilz has filed a notice of
appearance as counsel for respondent. The clerk of this court shall add Ms.
Stilz as counsel of record for respondent.

Preliminary review of this appeal revealed a_ potential
jurisdictional defect. The district court entered the judgment of conviction
on April 7, 2022. Thus, appellant’s notice of appeal was due to be filed in
the district court by May 9, 2022. See NRAP 4(b)(1)(A) (providing that a
notice of appeal must generally “be filed with the district court clerk within
30 days after the entry of the judgment or order being appealed’). However,
the notice of appeal was not filed in the district court until June 2, 2022, 24
days after expiration of the 30-day appeal period.

Appellant dated his notice of appeal May 5, 2022. Pursuant to
NRAP 4(d), if appellant delivered his notice of appeal to a prison official for
mailing on or before May 9, 2022, and utilized the notice-of-appeal log or
other system designed for legal mail, his notice of appeal would be deemed
timely filed. Because this court could not determine from the documents

before it whether the notice of appeal should be deemed timely, this court

2 7- 30060

 

 

 
ordered the attorney general to obtain and transmit to the clerk of this court
certified copies of the notice of appeal log maintained at the prison
indicating the actual date upon which appellant delivered to a prison official
his notice of appeal.

The attorney general has now provided this court with a
response and an affidavit from the law librarian and custodian of records at
Lovelock Correctional Center. These documents indicate Lovelock
Correctional Center did not maintain a notice of appeal log from July 2021
through July 2022, but did maintain an “other system designed for legal
mail,” namely a brass slip log and outgoing mail log during that time period.
However, there were no entries by appellant on those logs from May 2022
to June 2, 2022. Accordingly, the June 2, 2022, date controls and appellant’s
notice of appeal was untimely filed, thus this court lacks jurisdiction to
consider this appeal. See Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
946 (1994) (“[A]n untimely notice of appeal fails to vest jurisdiction in this
court.”). We therefore

ORDER this appeal DISMISSED.

Silver

Cadish Pickering )

ec: Hon. Thomas L. Stockard, District Judge
Shawn Tosh Hartzell
Attorney General/Carson City
Churchill County District Attorney/Fallon
Churchill County Clerk

SuPREME COURT
OF
NEVADA

= wth,
40) THAT A ut aah 9